Case: 1:17-md-02804-DAP Doc #: 1043-2 Filed: 10/15/18 1 of 3. PageID #: 26293




                       EXHIBIT 2
                Case: 1:17-md-02804-DAP Doc #: 1043-2 Filed: 10/15/18 2 of 3. PageID #: 26294

                ~
                                                                                                                    401 91h St. NW, Suite 1001
                                                                                                                      Washington, DC 20004
                                                                                                          0.   202.232.5504 f. 202.232.5513
  MotleyRice®                    LLC
       A1TORNEYS      Al   LAW
                                                                                                                        David I . Ackerman
   www.motleyrice.com                                                                                                   Licensed i11 DC, NJ, NY
" I will stand for my client's rights.                                                                                direct: 202.849.4962
          I om o trial lawyer."                                                                                dackerman@motleyrice.com
     - Ron Motley (1944-2013)




                                                                                October 10, 2018

            VIA ELECTRONIC MAIL

            Donna M. Weld,
            KirkJand & Ellis LLP
            300 North La alle
            Chicago, Illinois 60654
            Donna.welch@kiddand.com

                       Re:        111 Re National P1-escriptio11 Opioid Litigation; Case No. 17-md-2804
                                  Response to October 3, 2018 Lettet

            Deat· Donna:

            I write on behalf of all Bellwethet Plaintiffs in tesponse to your October 4, 2018 letter regarding medical and
            prescription claims data fot county employees and their family members produced in this action.

            Fi1:rt, your letter omits tefet·ence to the following claims data which has been ptoduced in this case,
            specifically: AKRO _000909837 to AKRON_ 000909838; SUMMIT_001233906; SUMMIT_ 001474873 to
             UMMIT_ 001474874; SUivllvfIT_001146952; CUYAH_001547632; CUYAI _ 002354909 to
            CUYAH_002362700 1; CLEVE_ 000251601.2 It is uncleat whethet Defendants consideted these additional
            documents when claiming that "Plaintiffs have not produced nearly all of theit medical and phatmacy
            claims." Please identify any information you believe is missing.

            Seco11d, as we have advised, Plaintiffs ate not in possession of the medical recotds data and did not assign the
            anonymous identifiers to th patient-identifying information. Special Master Cohen's July 3, 2018 Order
            authotized ptoduction of data using anonymous identifiers. The thitd-party vendors were provided with the
            text of the Otder and were requested to comply with the terms. To the extent that Plaintiffs need to
            reptoduce data, any such conversation will require coordination with those vendors.

            Third, we dispute your claim that the claims teco ·ds provided do not contain information sufficient "to link
            [the records] to information for the same patients in other data sources." The Medical Mutual of Ohio
            repotts for pharmacy and claims data use a consistent identifier, as do the OHWC reports. However, the
            identifiers are not consistent between MMO and OHWC. To the exten there are specific issues with the



            1 Please be advised that on October 10, 2018, Cuyahoga received CVS data which is in the process of being prepared
            for production. In addition, Cuyahoga has requested data from United Health Care which has not yet been received.
            2To the extent that your letter references, CLEV _00046 l 67, it is assumed that you are referring to
            CLEVE_000466167.




                             MT. PLEASANT, SC I PROVIDENCE, RI I HARTFORD, CT I NEW YORK, NY I WASHINGTON, DC
                                  MORGANTOWN, WV I CHARLESTON, WV I NEW ORLEANS, LA I KANSAS CITY, MO
  Case: 1:17-md-02804-DAP Doc #: 1043-2 Filed: 10/15/18 3 of 3. PageID #: 26295

Donna M. Welch
October 10, 2018
Re: Response to October 3, 2018 Letter
Page 2




data provided, the Plaintiffs can re-request the data from the third-party vendors. Plaintiffs ate willing to
discuss with the Defendants any alternative methods to produce the data without de-idc11tifying the patients.

Finally, to the extent that the Defendants are requesting that the Plaintiffs unmask the data and provide social
security numbers for the patients for the purposes of cross-referencing the data sow:ces, the Plaintiffs do not
agree to unmask this extremely patient-sensitive information.

We look forward to discussing thi~ matter during the meet and confer teleconference scheduled for October
11, 2018 at 5 pm EST.




                                                            :r:xh
                                                            ~          ckerman

cc:     Defendants' Counsel
        Plaintiffs' Counsel
